UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6540


CHETANAND KUMAR SEWRAZ,

                Plaintiff - Appellant,

          v.

DAVID LONG, JR.; MICHAEL MORCHOWER; ETHICAL INVESTIGATIONS;
ASSET PRESERVATION; ROBERT H. CARTER; DELORES W. CARTER;
PEARSON HYUNDAI; N. E. LEWIS; MICHAEL KESSLER; UNKNOWN
EMPLOYEES OF PEARSON HYUNDAI,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00100-RLW)


Submitted:   November 19, 2010             Decided:    January 6, 2011


Before MOTZ and    SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Chetanand Kumar Sewraz, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chetanand        Kumar    Sewraz          appeals    from    the     district

court’s      order    dismissing       his    complaint       without     prejudice       for

failure to comply with Fed. R. Civ. P. 8(a)’s requirement that

the    complaint       contain    a    “short       and    plain    statement       of    the

claim.”       Specifically, the district court found that Sewraz’s

complaint       was     too      lengthy,         “excessively       detailed[,]          and

[included]      often    unnecessary         factual       background.”          The    court

further stated that the incorporation of previous allegations in

each    count       required     constant         cross-referencing        and    made     it

difficult to know which facts supported which cause of action.

In addition, the court ruled that Sewraz’s later-filed index

“simply      adds     another    layer       to    an    already    overly       convoluted

pleading.”          After a careful review of Sewraz’s complaint, we

vacate and remand for further proceedings.

              We review a district court’s dismissal of a complaint

for failure to comply with Rule 8(a) for abuse of discretion.

See Kittay v. Kornstein, 230 F.3d 531, 541 (2d Cir. 2000); In re

Westinghouse Sec. Litig., 90 F.3d 696, 702 (3d Cir. 1996).                               When

determining whether a district court abused its discretion in

dismissing a complaint for failure to comply with Rule 8(a),

courts have looked to various factors, including the length and

complexity of the complaint, see, e.g., United States ex rel.

Garst   v.    Lockheed-Martin          Corp.,      328    F.3d    374,    378    (7th    Cir.

                                              2
2003); whether             the       complaint       was    clear    enough     to     enable      the

defendant to know how to defend himself, see, e.g., Kittay, 230

F.3d        at    542;    and        whether    the      plaintiff       was   represented          by

counsel.           See, e.g., Elliott v. Bronson, 872 F.2d 20, 21-22 (2d

Cir. 1989).

                   Regarding         the     length        and    complexity         of     Sewraz’s

complaint, the substantive portions of his complaint comprised

265         paragraphs          in     thirty-three             pages.         While        Sewraz’s

computation of damages and specifics as to all of his losses

were more detailed and repetitive than necessary in a complaint,

his         actual       claims         were       easy      to     understand            and    were

comprehensible            without           difficulty      or     guesswork.             Generally,

complaints dismissed under Rule 8(a) are substantially longer

and more complex.                See, e.g., Garst, 328 F.3d at 379 (155 pages,

400 paragraphs, 99 attachments); Westinghouse Sec., 90 F.3d at

703-06           (3d   Cir.     1996)       (600     paragraphs,         240   pages);          Vicom,

Inc. v. Harbridge Merch. Svcs., 20 F.3d 771, 775-76 (7th Cir.

1994)        (finding         385-paragraph,             119-page        “less-than-coherent”

complaint should have been dismissed); Kuehl v. FDIC, 8 F.3d

905,        906-09       (1st        Cir.    1993)       (358     paragraphs,        43     pages); *


        *
       The Kuehl complaint also included numerous repetitive
counts, essentially charging the same defendants with the same
conduct on the same legal theory. 8 F.3d at 906 n.2. Such is
not the case here.



                                                     3
Michaelis v. Nebraska State Bar Ass’n, 717 F.2d 437, 439 (8th

Cir. 1983) (144 paragraphs, 98 pages); see also Hearns v. San

Bernardino Police Dep’t, 530 F.3d 1124, 1127 (9th Cir. 2008)

(finding     abuse       of       discretion          when        district     court      dismissed

81-page    complaint             that   included          “excessively         detailed     factual

allegations”       that          were   nonetheless           “coherent,        well-organized,

and stated legally viable claims”).

                Turning          to   the    other         factors,      we     find      that   the

Defendants could easily determine what causes of action applied

to them and what factual allegations supported each cause of

action.         While        a    defendant        would      likely      need       to   read   the

complete    factual          background          in       order    to   see    the    big   picture

alleged, the facts are intelligible and clearly delineated as to

each defendant.              In addition, because Sewraz was proceeding pro

se, his complaint was entitled to greater leeway.                                    See Toevs v.

Reid,     267     F.    App’x         817,       819-20      (10th      Cir.    2008)       (finding

dismissal of twenty-three-page pro se complaint that was “not a

model of conciseness” but “alleged violations of identifiable

. . .     rights        supported           by     factual         assertions        tethered    to

particular defendants” was an abuse of discretion).

                Based on the foregoing, we conclude that the district

court   abused         its       discretion       in       dismissing     the    complaint       for

failure to comply with Rule 8(a).                           Given that the complaint was

clear and understandable and gave Defendants appropriate notice

                                                      4
of the claims against them, the dismissal was improper.                              See

Garst, 328 F.3d at 378 (holding that a court could not dismiss a

complaint merely because it contains repetitious and irrelevant

matter,    as   “surplusage           in    a     complaint       can   be   ignored”).

Accordingly,       we     vacate      the       district    court’s     dismissal    of

Sewraz’s   complaint           and   remand       for   further    proceedings.       We

dispense    with        oral     argument       because    the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              VACATED AND REMANDED




                                              5